Middleton, J.,
dissenting. I do not agree with the construction of Section 2419, General Code, adopted in the majority opinion, particularly as to the meaning of the term, “facilities.” In my judgment the third sentence of that section places a mandatory duty upon the commissioners to provide such facilities as will result in expeditious and convenient conduct of the court as one of the county offices. An elevator, in my judgment, is a “facility,” and I adhere to the decision of this court in Zangerle, Aud., v. Common Pleas Court, 141 Ohio St., 70, 46 N. E. (2d), 865, that the court has the inherent power, by such proceeding as the one here in question, to order such installation, it being understood that such order is reviewable.